Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
La mayoría del Tribunal emite una decisión en el caso de autos que tiene el efecto de permitir que un padre pueda burlar sustancialmente la más fundamental obligación que éste tiene de alimentar a sus hijos conforme a sus medios de fortuna.
Debe notarse, antes que nada, que en el caso de autos estaba involucrado un plan privado de retiro, escogido vo-luntariamente por el peticionario. No se trata de un plan de retiro gubernamental de los que son obligatorios para empleados públicos. En lo que aquí nos concierne, existe una diferencia fundamental entre el plan privado y el plan gubernamental. Este se estructura sin que intervenga de modo alguno en su diseño la persona que pertenece al plan, que es el mismo para dicha persona y para muchos miles más, y que para su financiamiento se le exige al empleado unas aportaciones relativamente limitadas. El plan pri-vado, en cambio, se estructura en gran medida según lo interese la persona que se suscribe al plan. En aspectos muy importantes, el plan privado es hecho a la medida del *165que lo compra, y su alcance está estrechamente ligado al monto de las aportaciones que éste hace.
Según lo que resuelve la mayoría aquí, un padre ahora podrá invertir en un fondo voluntario privado para su pro-pio retiro la cantidad que le plazca de sus ingresos y esa cantidad podrá deducirse de los fondos que éste debe tener disponibles para cumplir con el sagrado deber de alimentar a sus hijos. El mal padre puede reducir así, según le plazca, los fondos que de otro modo tendrían que desti-narse para la pensión alimentaria de sus hijos.
La mayoría resuelve que la deducción referida es legí-tima si los hijos figuran como beneficiarios del plan pri-vado de retiro del padre. Lo que la mayoría sorpresiva-mente no pondera de modo alguno es que el propósito del plan aludido no es proveerles beneficios a los hijos, sino al propio padre cuando le llegue el momento de jubilarse. El plan de retiro del padre no es primordialmente un seguro de vida a favor de los hijos. Se trata más bien de un plan diseñado específicamente para que el que aporta al plan —el padre— tenga asegurado unos ingresos al momento de jubilarse, cuyo monto depende precisamente de cuánto éste aporte voluntariamente al fondo en cuestión. Estos planes de retiro de ordinario tienen una disposición para la even-tualidad de que el que aporta al plan fallezca antes de jubilarse. En tal eventualidad los fondos aportados van a quien se designe. Pero todo el entramado del plan se basa en que tal eventualidad no ocurrirá. El elemento medular del plan es que el que aporta llegará a jubilarse y así podrá disfrutar de lo que aportó, más sus frutos. Por ello, los designados para recibir los fondos aportados en el caso ex-tremo del fallecimiento del que aporta, no son ni habrán de ser realmente beneficiarios del plan. La expectativa principal con respecto al plan de retiro es específicamente que la persona suscrita al plan no habrá de fallecer antes de jubilarse.
*166Dicho de otra forma, los que son designados como “be-neficiarios” para el caso de un prematuro fallecimiento de ordinario no habrán de beneficiarse en nada del plan. No es para ellos que el plan existe. Existe para el que aporta al plan, quien mientras más aporte, más tendrá para su pro-pio beneficio al momento de jubilarse. Cuando el legislador dispuso en la Ley Orgánica de la Administración para el Sustento de Menores, 8 L.P.R.A. see. 501 et seq., que para determinar el ingreso neto del alimentante se podrán con-siderar ciertas deducciones que benefician al alimentista, se refería a beneficios reales y concretos, no a “beneficios” especulativos o que ocurren por casualidad, como los del caso de autos.
Al no examinar la verdadera esencia de un plan de re-tiro como el de autos, la mayoría del Tribunal abre las puertas a que estos planes puedan servir de subterfugio al padre que desea menoscabar la obligación de alimentar a sus hijos. El padre que de veras quiere cumplir con este fundamental deber, no anda reclamando su aportación a su propio plan voluntario de retiro como una deducción a sus ingresos para limitar la pensión alimentaria que debe pa-garle a sus hijos.
Como la mayoría ignora estas innegables realidades económicas y humanas, en detrimento claro del derecho de los hijos a ser alimentados por sus padres conforme a los medios de fortuna de éstos, yo disiento.